Title: To George Washington from the New York Committee of Safety, 31 August 1776
From: New York Committee of Safety
To: Washington, George



Sir
Philipse’s Manor Augt 31st 1776 In Committee of Safety for the State of New York

We had the Honor of your Excellency’s Letter of Yesterday, And see the Weight of the Reasons which induced You to quit the Lines on Long Island. We acknowledge the difficulty of managing the Militia so as to render them Usefull, which is in some Measure owing to their being ill appointed and unused to Camps and of Consequence suffering more than those who have got into a regular way of providing against Inconveniences.
We are so fully satisfied of the Enemies Design to land above New York and of the Mischiefs that will result therefrom, that we cannot by any Means advise Your Excellency to trust for its prevention to any Militia, which we can at this time call out—who after the great Drafts we have already made cannot be expeditiously collected[,] will be ill Armed and we fear some of them not so well affected as we would wish—We Know no Country so capable of being defended as that above the Bridge; should the Enemy once occupy it we have Reason to dread the Consequences. We take the Liberty to hint these Things to Your Excellency, tho’ we are pursuaded they have not escaped Your Observation in Order to convince our Constituents and the rest of the Continent engaged in the same Cause that we are willing to make any Sacrifices which the general Interest demands.
We enclose a Resolution for the removal of the Cattle from the Island of New York which Your Excellency will cause to be executed if You think it necessary as we have no force that we

can trust with it’s execution—We cannot but hope that the Commissary will give every relief to the Inhabitants by purchasing from them all the Stock that are fit for the use of the Army.
We have directed Colo. Smith to go to long Island in Order to destroy the Cattle which will otherwise serve as a Supply to the Enemy. If by calling in the out Posts the force of our Army is so much concentred, that any part of them could safely be spared. We are fully persuaded that three thousand Rangers would be very usefully employed on long Island and not only harrass the Enemy but prevent their foraging Parties from ever getting beyond the Plains which extend quite across the Island and by that means save at least two thirds of it from the Enemy.
Your Excellency knows how to pardon on the Score of our Anxiety for the general Welfare—our stepping somewhat out of the regular Line and suggesting such Ideas as our knowledge of the Country induces us to believe useful. We have the Honor to be Your Excellency’s most Obedient and very humble servants

By Order
Abm Yates Junr President

